

115 S3192 IS: Contaminant and Lead Electronic Accounting and Reporting Requirements (CLEARR) for Drinking Water Act of 2018
U.S. Senate
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3192IN THE SENATE OF THE UNITED STATESJuly 11, 2018Mr. Markey (for himself, Mr. Cardin, Mr. Durbin, Ms. Baldwin, Mr. Sanders, Mr. Whitehouse, Mr. Merkley, Mr. Van Hollen, Ms. Harris, Ms. Duckworth, Ms. Smith, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to update and modernize the reporting requirements for
			 contaminants, including lead, in drinking water, and for other purposes.
	
 1.Short titleThis Act may be cited as the Contaminant and Lead Electronic Accounting and Reporting Requirements (CLEARR) for Drinking Water Act of 2018.
 2.Assistance for small and disadvantaged communitiesSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended by striking subsection (j) and inserting the following:
			
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$230,000,000 for fiscal year 2019; and
 (2)$300,000,000 for each of fiscal years 2020 through 2023.. 3.Drinking water quality improvement for minority, tribal, and low-income communities (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Water quality testingThe term water quality testing means the testing of drinking water for the presence of lead or any other contaminant that poses a public health risk.
 (b)Formal guidanceThe Administrator shall issue formal guidance to develop a process to protect and improve the drinking water of minority, Tribal, and low-income communities.
			(c)Expedited water quality testing
 (1)In generalIn developing the process described in subsection (b), the Administrator shall establish and maintain, within the Office of Environmental Justice of the Environmental Protection Agency, a process by which a minority, Tribal, or low-income community, as defined by the Director of the Office of Environmental Justice of the Environmental Protection Agency, in coordination with the Director of the Office of Ground Water and Drinking Water of the Environmental Protection Agency, may request expedited water quality testing of the drinking water of the community for the presence of lead or any other contaminant that poses a public health risk to individuals in the community.
 (2)ResultsThe Administrator shall provide to the requestor the results of an expedited water quality testing carried out in accordance with paragraph (1) in a timely manner.
 (3)WebsiteThe Administrator shall develop and maintain a publicly accessible website through which a request for expedited water quality testing in accordance with paragraph (1) may be submitted, in compliance with applicable Federal law (including regulations) and policies relating to the protection of individual privacy.
				(4)Performance measure
 (A)In generalThe Administrator shall develop a performance measure for the expedited water quality testing carried out in accordance with paragraph (1) to determine the average number of days between the date of submission of a request for expedited water quality testing and the date of completion of a request.
 (B)ReportingThe performance measure described in subparagraph (A) shall be published on the website described in paragraph (3) not less frequently than once each calendar year.
					(d)Electronic database
 (1)In generalThe Administrator shall develop and maintain an electronic database of water quality and health screening tests that includes the results of any—
 (A)water system supplier water quality test required under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (B)health screening, including blood lead test results, aggregated not less frequently than once each month on a geographic scale not smaller than county level, to be coordinated with the Director of the Centers for Disease Control and Prevention, required under section 317A of the Public Health Service Act (42 U.S.C. 247b–l) and in accordance with the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 1936); and
 (C)expedited water quality testing carried out in accordance with subsection (c)(1). (2)Public availabilityThe Administrator shall make publicly available the information in the database described in paragraph (1)(A).
				(e)Regional liaison
 (1)In generalIn developing the process described in subsection (b), the Administrator shall ensure that not fewer than 1 employee in each regional office of the Environmental Protection Agency will serve as a liaison to minority, Tribal, and low-income communities in the relevant region.
 (2)Public identificationThe Administrator shall prominently identify each regional liaison selected under paragraph (1) on the website of—
 (A)the relevant regional office of the Environmental Protection Agency; and (B)the Office of Environmental Justice of the Environmental Protection Agency.
 (f)Community partnershipThe Administrator may make grants to community organizations that represent, operate in, or serve a minority, Tribal, or low-income community, as determined by the Administrator, to educate the residents of the community on—
 (1)contaminants in drinking water that may have an adverse effect on human health; and (2)assistance that the Administrator may provide to residents to identify and address a drinking water contaminant that may have an adverse effect on human health.
 (g)Public interest science partnershipsThe Administrator may create a partnership with an academic or research institution, including another Federal agency, to conduct or promote science that serves the public interest by sharing data or costs or engaging in any other activity of mutual benefit—
 (1)to identify— (A)any contaminant in drinking water that may have an adverse effect on human health; and
 (B)a significant public health crisis caused by any violation or contamination that— (i)has the potential to have a serious adverse effect on human health that requires notice under section 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)); or
 (ii)may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a) of the Safe Drinking Water Act (42 U.S.C. 300i(a))); and
 (2)to measure the risk that a minority, Tribal, or low-income community faces from contaminants in drinking water that may have an adverse effect on human health.
 (h)Authorization of appropriationsThere are authorized to be appropriated for the period of fiscal years 2019 through 2023— (1)to carry out subsection (c), $2,000,000;
 (2)to provide grants to community partners to carry out subsection (f), $5,000,000; and (3)to carry out subsection (g), $10,000,000.
				4.Compliance and inspections of public water supplies
 (a)Reporting noncomplianceSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (D)a list that includes— (i)any public water system in the State that—
 (I)has in effect an exemption or variance for any national primary drinking water regulation;
 (II)is in persistent violation of any requirement for a maximum contaminant level or treatment technique under a national primary drinking water regulation; or
 (III)the State or Administrator determines may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a));
 (ii)the relevant national primary drinking regulation for the exemption, variance, or violation; and (iii)(I)the effective date of the exemption or variance; or
 (II)the date on which the persistent violation began.. (b)Advice and technical assistanceSection 1414(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(a)(1)) is amended—
 (1)in subparagraph (A)— (A)in the matter preceding clause (i), by striking Whenever and inserting The Administrator shall notify the State and the public water system of noncompliance by the public water system if ;
 (B)in clause (ii), by striking pursuant thereto, and inserting in accordance with that variance or exemption.; and (C)by striking the undesignated matter following clause (ii); and
 (2)by adding at the end the following:  (C)Advice and technical assistance (i)In generalAfter providing notice of noncompliance to the State and the public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to the State and public water system as the Administrator determines appropriate to bring the public water system into compliance with the variance or exemption by the earliest date feasible.
 (ii)ConsiderationsIn making a determination to provide advice and technical assistance under clause (i), the Administrator may consider—
 (I)the potential for the noncompliance to result in a serious adverse effect to human health; (II)whether the noncompliance has occurred continuously or frequently; and
 (III)the effectiveness of any past technical assistance effort.. (c)Additional inspectionsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—
 (1)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and (2)by inserting after subsection (c) the following:
					
						(d)Additional inspections after a violation
 (1)In generalAfter consultation with the States, the Administrator shall, by regulation, prescribe the number, frequency, and type of additional inspections that shall be carried out after any violation that requires notice under subsection (c).
 (2)RegulationsThe regulations issued under paragraph (1) shall— (A)take into account—
 (i)the difference between— (I)intermittent or infrequent violations; and
 (II)continuous or frequent violations; (ii)the seriousness of any potential adverse health effect that may be related to a violation; and
 (iii)the number and severity of a past violation by a public water system; and (B)specify the procedure for an inspection after a violation by a public water system that has the potential to cause a serious adverse effect on human health due to short-term exposure to a contaminant..
				(3)Conforming amendments
 (A)Section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended— (i)in subsection (a)—
 (I)in paragraph (1)(B), by striking subsection (g) and inserting subsection (h); and (II)in paragraph (2)(A), in the undesignated matter following clause (ii), by striking subsection (g) and inserting subsection (h); and
 (ii)in subsection (b), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsection (h). (B)Section 1448(a) of the Safe Drinking Water Act (42 U.S.C. 300j–7(a)) is amended in the third sentence of the undesignated matter following paragraph (2) by striking section 1414(g)(3)(B) and inserting section 1414(h)(3)(B).
 5.Electronic reporting of test resultsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) (as amended by section 4(c)(1)) is amended by adding at the end the following:
			
 (k)Electronic reporting of compliance monitoring dataNot later than 1 year after the date of enactment of this subsection, the Administrator shall issue a final rule that establishes requirements for electronic submission—
 (1)by public water systems of all compliance monitoring data— (A)to the Administrator; or
 (B)with respect to a public water system in a State that has primary enforcement responsibility under section 1413, to that State; and
 (2)by each State that has primary enforcement responsibility under section 1413 to the Administrator of all compliance monitoring data submitted by a public water system to the State under paragraph (1)(B)..
 6.Notification to the Centers for Disease Control and Prevention and State health agenciesSection 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)) is amended— (1)in clause (iii)—
 (A)by striking Administrator and and inserting Administrator, the Director of the Centers for Disease Control and Prevention, and; (B)by inserting and the appropriate State and county health agencies after as applicable,;
 (C)by striking and at the end; (2)by redesignating clause (iv) as clause (v); and
 (3)by inserting after clause (iii) the following:  (iv)be provided to each person served by the public water system—
 (I)in the first billing statement that the public water system prepares after the date on which the violation occurs; and
 (II)in a manner consistent with clause (ii); and. 